SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1035
CA 16-01067
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND CURRAN, JJ.


ALEX MURDOCK AND JEANNETTEA MURDOCK,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

R&P OAK HILL DEVELOPMENT, LLC,
DEFENDANT-RESPONDENT.


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (DONYELLE E.
CRAPSI OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.

HODGSON RUSS LLP, BUFFALO (PATRICK J. HINES OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered September 11, 2015. The order granted in
part defendant’s motion for summary judgment dismissing the amended
complaint and denied plaintiffs’ cross motion for partial summary
judgment on the Labor Law §§ 240 (1) and 241 (6) claims.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court